        Case 1:17-cv-07327-AJN-BCM Document 57 Filed 06/01/20 Page 1 of 19
                                                      Amended Complaint:17Cv.7327 (AJN-BCM)   1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


In the Matter of Laurene Yu                    AMENDED COMPLAINT
               Plaintiff                        17cv7327 (AVN-BXM)
        vs.

City of New York                                     REQUEST
100 Church
New York, NY 10007                                   FOR JURY
        And
Administration for Children Services (ACS)
150 William Street, New York, NY 10038
              Defendants




                                                                                              1
     Case 1:17-cv-07327-AJN-BCM Document 57 Filed 06/01/20 Page 2 of 19
                                                                  Amended Complaint:17Cv.7327 (AJN-BCM)   1

                                        THE PARTIES

1. “I”, Pro Se Plaintiff, Laurene Yu is a citizen of the United States, and resident of State of New

   York, New York County. At all times resided in the State of New York.

2. Defendants are Administration for Children Services (ACS), and City of New York (the

   “City”), is a municipal entity created and authorized under the laws of the State of New York.

3. ACS is headquartered at 150 William Street, New York NY 10038




                                  PLACE OF EMPLOYMENT

4. I worked at City of New York, ACS and sought employment by the City of New York.




                                    CAUSE OF ACTION

5. This employment discrimination lawsuit is brought under claims of Title VII of the Civil Right

   Act of 1964, as amended (42 U.S.C. §§2000e-17) for employment discrimination on the basis

   of race, color, national origin; hostile work environment; and for on-going retaliation in

   opposition to the discriminatory practices by the defendants in violation of the same laws.

6. The Defendants discriminated against me because of my race (Asian), color (yellow), and

   National Origin (Chinese).

7. This employment discrimination lawsuit is brought under Equal Protection Clause, USC 1983

   and 1981, where the defendants violated my civil rights and failed to protect me equally.

8. This employment discrimination lawsuit is brought under The New York State Human Rights

   Law (SHRL), N.Y Exec Law §§290 to 297 and The New York City Human Rights Law

   (CHRL) for employment discrimination on the basis of race, creed, color, national origin;

                                                                                                          1
     Case 1:17-cv-07327-AJN-BCM Document 57 Filed 06/01/20 Page 3 of 19
                                                                  Amended Complaint:17Cv.7327 (AJN-BCM)   2

   hostile work environment; and for on-going retaliation in opposition to the discriminatory

   practices by the defendants in violation of the same laws.

9. Venue is proper in the Southern District of New York.




                                  FACTS/BACKGROUND

10. Pro Se Plaintiff, Laurene Yu is female. I am non-white, Asian, of Chinese descent, yellow in

   skin color.

11. In about May 2008, I was hired by the City as a permanent graphic artist for Administration for

   Children Services (ACS).

12. Up until termination, my work performance, time and attendance have met or surpassed the

   reasonable and objective expectations of ACS in its in-house graphics unit.

13. Defendants refused to officially change my salary and grade level, despite winning labor

   grievances. Others were given liberty to simply change their office titles.

14. At all times, Defendants kept me in the hostile work environment at ACS, Division of

   Administration, despite shuffling me from supervisor to supervisor.

15. As alleged in further detail below for nefarious and humiliation reasons, Defendants built up a

   practice of using City resources to punish and persecute me since I protested against their

   illegal wrongdoings and mismanagement.

16. As alleged in further detail below, the discrimination within minorities was not limited to

   hiring and promotion decisions. Discrimination within ACS minorities extends to the

   enforcement of workplace policy, the imposition of discipline, training and career

   opportunities, and, generally, the terms and conditions of employment.

17. The purpose of the Defendant’s adverse employment actions including relocation to Brooklyn

                                                                                                          2
          Case 1:17-cv-07327-AJN-BCM Document 57 Filed 06/01/20 Page 4 of 19
                                                                         Amended Complaint:17Cv.7327 (AJN-BCM)   3

         warehouse in 2016 was to humiliate and oppress me, to cause me to be subjected to scorn and

         ridicule within, to interfere with my career, create financial ruin and to deny or delay justice.

         All of this was motivated, at least in part, by selfish animus toward me based on race and

         retaliation.

      18. The purpose of the back-to-back, discipline charges, was to maliciously prosecute me as cruel

         and unusual punishment, using Defendant attorneys Susan Hochberg, Susan Starker and

         Kaytlin Simmons under the control of white men, Deputy Commissioner Joseph Cardieri and

         Assistant Commissioner Michael Hannon in Division of Administration (group) 1.

      19. Documented in my facts, Defendants have a pattern of discriminatory motives, retaliatory

         animus, and only provided protection to certain staff, since Defendants did not investigate my

         claims, nor give equal weight to my claims.



5/2010 to 6/2016 PERVASIVE HOSTILE WORK ENVIRONMENT

      20. In 2010, I filed an internal ACS EEO discrimination complaint about Michael Hannon, white

         male, Assistant Commissioner, who was consistently acting odd when I asked him work-

         related questions. Hannon could not look at me in the eye, shivered and fidgeted, nor wanted to

         meet with me when I had very time-sensitive questions.

      21. I would later learn that Hannon’s erratic behavior was also because had substance abuse issues,

         but was still employed.




1
    Cardieri, Starker, Hochberg, Hannon would be known as “group”

                                                                                                                 3
           Case 1:17-cv-07327-AJN-BCM Document 57 Filed 06/01/20 Page 5 of 19
                                                                       Amended Complaint:17Cv.7327 (AJN-BCM)   4

      22. My discrimination complaint about Hannon only went worst for me since I also later found out

          Hannon was kept employed despite him loosing a NYS sexual harassment lawsuit, and was

          still working in the same position.2

                     a. Hannon’s lawyer was ACS attorney Susan Hochberg who also worked in the

                         ACS Employment Law Unit. Hochberg’s direct boss was Susan Starker, and

                         their Deputy Commissioner was Joseph Cardieri, esq.

                     b. I learned that Cardieri, a political appointee, was protecting his friend Hannon.

                         To keep their positions of power, and cover up for their wrongdoings, the group

                         pursued me with petty and malicious discipline charges. id1.

                     c. It did not matter if Hannon knew anything about my line of work, the group

                         interfered with best business practices.

                     d. At one time, Hannon’s comment to me at a labor meeting “I did not have to do

                         such a good job,” perplexed me.

                     e. Hannon and group, insisted on preserving the hostile work environment for me

                         by micromanaging and having me report to miscellaneous workers3 at all times.

      23. In 2013, under hostile work environment, instead of promoting, or keeping me within the

          duties that I had already been successfully been doing, Hannon replaced me with a white

          woman named, Laura Postiglione in charge of my area.

                     a. Postiglione was a new employee, and worked at ACS for only 3 months.

                     b. Postiglione was quickly deemed incompetent, in her management position as

                         Press Secretary.


2
 ACS is presumptively liable if her supervisor(s) knew of sexual harassment and was part of the
background hostile work environment. Burlington Industries v. Ellerth, 524 U.S. 742, 765 (1998);
Fairbrother v. Morrison, 412 F.3d 39, 48-49 (2d Cir. 2005).
3
    Miscellaneous workers, I was the only staff graphic artist.
                                                                                                               4
    Case 1:17-cv-07327-AJN-BCM Document 57 Filed 06/01/20 Page 6 of 19
                                                                     Amended Complaint:17Cv.7327 (AJN-BCM)   5

              c. Probation is usually 3-6 months for management, 1-year for permanent civil

                  servants, but Postiglione was able to keep her employment entirely.

              d. Postiglione’s reassignment was quick and swift, despite my persistent pleading

                  for a simple higher grade, and pay rate.

              e. For discriminatory reasons, I was not given the higher grade, and pay rate

                  despite the fact I was qualified, had seniority, and well-liked.

                       i. There were no complaints with my services, except with the supervisors

                              in charge.

                      ii. The group failed to discipline other rank and file workers who were less

                              productive, and unprofessional.

              f. For retaliatory reasons, the group, was furious:

                       i.      I had filed a discrimination complaint against Hannon.

                      ii.      I consulted with the lawyer that beat them in the NYS sexual

                               harassment lawsuit.

                     iii.      I filed labor grievance asking for rightful pay.

24. In March 2013, after only one month under Postiglione, I was still performing more or less the

   same duties as Postiglione and did not receive the same pay.

               a. I trained Postiglione because she wasn’t a graphic artist, a new employee and

                   did not know how to use the MAC computer.

                       i.      Postiglione asked me how to turn on the MAC computer.

               b. Defendants purposefully denied my level change, continued to oppress me

                   because they knew a disparate treatment claim would be justified.

               c. Prior to 2013, there were interns and temps who needed supervision as graphic

                   artists.

                                                                                                             5
    Case 1:17-cv-07327-AJN-BCM Document 57 Filed 06/01/20 Page 7 of 19
                                                                 Amended Complaint:17Cv.7327 (AJN-BCM)   6

25. After Postiglione found out I filed a work grievance, Postiglione began to micromanage me

   even more, given me ‘simple tasks’ such as putting files on a flash drive for her, despite our

   duties being similar.

26. Postiglione, still furious about her demotion, made the comment to another co-worker,

   referring to me “they should go after the Asian girl.” (See also id1).

27. When I heard the racist comment, I filed a SHRL complaint about this racially charged

   statement and the hostile work environment.

28. Two weeks later, in about April 2013, Postiglione irately came over to my desk to interrogate

   me about the SHRL complaint. She said “it wasn’t very nice of you to file a claim about me.” I

   stated I wasn’t comfortable talking about it with her and asked her to leave.

29. The same day, Postiglione soon came back with a “simple task” which proffered into discipline

   charges, and an emergency suspension. See Def’s (defendant’s) Exhibit C.

               a. The emergency suspension, without pay, with me being escorted out from

                   Security was due to Postiglione’s feeling of fearfulness, while accusing me of

                   throwing a 1” flash drive weighing 1 oz.

               b. Hochberg, Hannon and Postiglione collectively had the discipline charges

                   drafted up within the hour and I was immediately escorted out of the building

                   and suspended for 30-days without pay.

30. During my 30-day suspension in 2013, I updated my SHRL complaint to include retaliation

   since the discipline charges in timing was very close to my SHRL complaint.

31. During my 30-day suspension in 2013, I filed for NYS unemployment and received a week of

   pay.

32. During my time at home, without pay for 30 days, the hostile propaganda continued, Assistant

   Commissioner, Sharon McDougall, Postiglione’s immediate supervisor, emailed me at home,

                                                                                                         6
     Case 1:17-cv-07327-AJN-BCM Document 57 Filed 06/01/20 Page 8 of 19
                                                                    Amended Complaint:17Cv.7327 (AJN-BCM)   7

   and told me I was not allowed to visit any City property, because I signed up for volunteer

   work prior to this incident.

33. The NYSHR officer closed my claim because I knew that the intake person was related to the

   ACS EEO intake officer; Yonette Scott and Yvette Scott.

34. Around May 23, 2013, a few days when I returned from my 30-day suspension, I found a note

   on my desk “Go home chinese girl.”

                   a. I had mentioned the disparaging comments to Defendants and they did

                       nothing to follow up on it.

35. Around June 2013, I then filed an EEOC complaint for discrimination and retaliation for the

   ACS’ discipline, and received a Right to Sue Letter.

36. Around July 2013, I filed an Article 78, in the NYS Court System, to challenge the 30-day

   suspension.

37. In 2014, after a labor arbitration, I did not receive a promotion, grade level change, or raise, but

   won the grievance.

               a. The Defendants took back money I won and earned, due to their discriminatory

                   and retaliatory actions because they could.

38. In January 2015, I applied and was denied application, and blocked for Mayors Scholarship

   where Personnel Director Faustina Haynes, stated “the agency is not able to support me.”

39. I was qualified for a Mayors Scholarship, that offered me money for training and school, but I

   was blocked from even applying.

40. In January 2015, I was moved to Office of Deputy Commissioner’s, in the Division of

   Administration to report to then Chief of Staff, Robert Martin.

41. Martin also threatened to write me up while only working under him for 2 months.




                                                                                                            7
    Case 1:17-cv-07327-AJN-BCM Document 57 Filed 06/01/20 Page 9 of 19
                                                                 Amended Complaint:17Cv.7327 (AJN-BCM)   8

42. In June 2015, I reported to former Associate Commissioner, now Special Advisor, Dan Sedlis

   who reported to former Special Assistant, then Chief-of-Staff, Kaytlin Simmons, Esq in the

   Office of the Deputy Commissioner of Administration.

43. In October 2015, I reported a query to then Commissioner Carrion re Susan Hochberg who was

   possibly violating the Hatch Act, campaigning to be Judge on working hours.

44. In November 2015, after work hours, I was physically threatened. A young black couple with a

   baby stroller had seemed to target me. Instead of asking other people on the street, they

   focused on me and begged me for money. I reached for a quarter in my pocket, but the young

   guy complained and called me a “bitch.” The young girl got insulted and offended and reached

   into her pocket and threw broken glass at me. This was clearly suspicious activity as there were

   other bypassers on the street, but they were fixated on me. As I tried to walk away, the young

   black man followed me, and I found the nearest Starbucks to duck into. The young black man

   did not go into Starbucks, and as I watched them both leave together, they did not stop anyone

   else for money. Their baby stroller also was pushed like it had no weight. From my view

   seemed like a doll and staged.

45. At all times, I was being watched. Defendants had and have access to my home and personal

   information.

46. On many occasions, 2014-2016, my home computer was disruptive.

              a. Assistant Commissioner, Anil Sharma of I.T/Computer department was

                  privileged in knowing my discipline records whenever I was suspended since

                  they had to lock down my passwords, and intercepted my log in info when using

                  remote access.

47. On many occasions from 2014-2016, I reported that I.T/Computer department was sabotaging

   the City computer so I could not perform my tasks.

                                                                                                         8
    Case 1:17-cv-07327-AJN-BCM Document 57 Filed 06/01/20 Page 10 of 19
                                                                 Amended Complaint:17Cv.7327 (AJN-BCM)   9

                a. I.T workers knew about my daily calls to the Help Desk and inability to perform

                   tasks, having hundreds of HelpDesk tickets which were never fully addressed.

48. In Dec 2015, I complained to Personnel and ACS EEO office, then Chief of Staff, Kaytlin

   Simmons, Esq, was continuing their hostile treatment towards me.

49. As Chief of Staff, Simmons allowed the continued sabotage and disruption of the City property

   keeping me out of meetings, and withholding computer resources I needed to complete the

   tasks.

50. In Jan 2016, Supervisor Dan Sedlis retired, but was asked by urgency by Kaytlin Simmons, esq

   and Susan Hochberg, esq to reprimand me before his last week of retirement.

51. Simmons urged Sedlis to write me up, because Simmons knew that she would violate a

   disparate treatment amongst her assistant, Stephanie Rewitiwiran and myself. See Def’s

   Exhibit G. (Rewitiwiran was not mentioned in the report of the 4 witness mentioned at the

   hearing).

52. On March 10, 2016, I submitted a Workplace Violence Report due to Defendant’s retaliatory

   treatment.

53. On March 13, 2016, I was accused of threatening behavior by Simmons, disciplined for 30

   days without pay, and then was threatened termination by ACS attorneys Starker, and

   Hochberg, esq.

54. I reported to Simmons for two (2) months.

55. On March 13, 2016, my complaints were dismissed by Defendants. Defendants did not

   investigate my side of the story regarding Simmons and myself.

56. My complaints were brought to the attention of the Security Office, and they shrugged it off.




                                                                                                         9
      Case 1:17-cv-07327-AJN-BCM Document 57 Filed 06/01/20 Page 11 of 19
                                                                   Amended Complaint:17Cv.7327 (AJN-BCM)   10

  57. On March 16, 2016, while at home, I communicated with ACS Director Starker, and asked

     “what does Management want from me, so I could readily improve?” Starker answered

     misguidingly “the Union would assist.”

  58. On March 23, 2016, I filed for NYS Unemployment for my 30-day without pay, indicating it

     was through no fault of my own, and received a claim.

  59. On April 13, 2016, returning back work to ACS headquarters, 150 William Street, Head of

     Security, Assistant Commissioner Andre Brown gave me 2 hours to leave and pack all my

     belongings, rushing me to Carnasie, Brooklyn warehouse, one hour commute from my home.

                 a. I was stigmatized and shamed as workers being transferred to Carnasie

                    warehouse was where people disappeared and held for detention.

  60. On April 14, 2016, I was scheduled for a class at City-Wide training center, but was

     embarrassed, called out and pulled out of it in front of a room of 40 people.

  61. On April 15, 2016, I inquired about Workers Compensation being hurt on the job during my

     rushed packing to be removed off-site.

                 a. The administrator said ACS would fight you tooth and nail, so I walked away.

                 b. ACS is known as a top-heavy agency, full of ‘attorneys’ and ‘supervisors’.

  62. On July 2016, I filed an internal agency EEO complaint of retaliation due to my involuntary

     relocation to the Brooklyn warehouse; again was dismissed.

300 days pre-EEOC

  63. In August 2016, Supervisor of the Brooklyn warehouse, Kenny Charles, Assistant

     Commissioner Andre Brown, and Susan Starker altered my timesheet without my knowledge

     or consent to withhold (2) days of pay. I was cheated time and days of pay.

  64. On August 28, 2016, at the hearing regarding the 30-day suspension, Susan Hochberg, esq said

     “I should resign.”

                                                                                                           10
    Case 1:17-cv-07327-AJN-BCM Document 57 Filed 06/01/20 Page 12 of 19
                                                                    Amended Complaint:17Cv.7327 (AJN-BCM)   11

65. On September 11, 2016, I went to report abuses at Department of Investigation (DOI), in

   which I saw an ACS director at the location.

66. September 15, 2016, Personnel at ACS called me and forced me to return to 150 William

   headquarters that same day, from Brooklyn, to retrieve a termination letter.

67. On September 15, 2016, Personnel asked for my I.D, and was escorted out, and the Security

   guard laughed in disbelief when he saw me.

68. When I passed the Security Desk in the lobby, my picture was already printed and posted.

69. On February 6, 2017, the Civil Service Commission (CSC) upheld my termination, and 30-day

   suspension regarding “incompetence, insubordination, and misconduct”

               a. I was denied reinstatement.

               b. I was denied a transfer to another city agency.

70. In February 2017, Starker sued ACS for her demotion of incompetence and negligence.

71. In March 2017, I emailed NYC Department of City Wide Administration and Services (DCAS)

   Commissioner Lizette Camilo, who referred my issue to then Chief of Staff, Quintin Haynes,

   and emailed me, responded “I should reach out to ACS.”

72. In May 2017, I applied for NYS Unemployment and won it once again through adjudication.

73. In July 2017, I applied for internship for City of New York, was interviewed, and never heard

   back.

74. In July 2017, I filed a complaint with the EEOC for discrimination and retaliation.

75. In August 2017, Starker’s case to sue City of New York was denied, and dismissed.

76. On September 18, 2017, the Defendants closed my case to appeal my NYS Unemployment.

77. On September 22, 2017, I exhausted mediation, administrative and collective bargaining

   remedies.

78. On September 25, 2017, I filed a Discrimination & Retaliation complaint with SDNY.

                                                                                                            11
       Case 1:17-cv-07327-AJN-BCM Document 57 Filed 06/01/20 Page 13 of 19
                                                                    Amended Complaint:17Cv.7327 (AJN-BCM)   12

ERRORS in Administrative Offices and ALJ rulings

   79. Since 2010, the Administrative offices at ACS knew about Assistant Commissioner Hannon

      and the hostile work environment, dismissing my complaints, were prejudicial, intentionally

      quashed me, and punished me with disparaging disciplinary charges.

   80. The Administrative Law Judges at the City of New York made gross errors, and were

      prejudicial in their reports and findings.

   81. In 2010, the first error of judgment was when I reported discrimination and hostile work

      environment to the internal ACS EEO office, re Assistant Commissioner Michael Hannon.

                  a. ACS dismissed my complaint in 2010, well-knowing of Hannon’s behaviors.

                  b. ACS knew about Hannon’s sexual harassment case and still kept him employed

                         in the same position.

                  c. Hannon lost his sexual harassment case using ACS attorney Susan Hochberg as

                         his defense attorney.

                  d. The group, conspired to see my demise, including keeping the hostile

                         propaganda towards me alive.

                  e. The group was furious and retaliated against me, when I consulted the attorney

                         the plaintiff used against Hannon.

                    i.      The attorney I counseled with sued Hannon, and won.

                   ii.      Hochberg, from ACS, was Hannon’s attorney and lost the case.

   82. In 2013, when I reported discrimination against Postiglione, to the internal ACS EEO office,

      my complaints were dismissed again.

   83. The 2013, I filed an NYSHR; and at the same time, Postiglione and the group was pressing

      charges against me.




                                                                                                            12
    Case 1:17-cv-07327-AJN-BCM Document 57 Filed 06/01/20 Page 14 of 19
                                                                   Amended Complaint:17Cv.7327 (AJN-BCM)   13

84. Due to a conflict of interest, my NYSHR complaint in 2013 was closed because Yonette Scott

   at NYSHR and Yvette Scott at ACS were related.

85. During the City hearing in 2013, Administrative Law Judge (ALJ) Kara J. Miller knew about

   my NYSHR complaint; knew I filed other complaints, but did not take the hostile work

   environment into consideration. See Def’s Exhibit C, Report, Findings and Recommendation.

           a. Postiglione in her report said she had just “simply changed office titles.”

           b. As alleged in detail, even with my 3 labor grievances awarded, ACS would not

              ‘simply’ change my office title. In comparison, there was nothing ‘simply’ offered

              for me.

           c. During the hearing, Postiglione’s union rep testified on my behalf.

           d. Postiglione said she was in the union for analysts, line staff, and not Management.

           e. Postiglione testified she did not recall if the flash drive actually hit her, and was

              unable to recall respondent’s exact comments… “ See Def’s Exhibit C, pg4

           f. Postiglione’s testimony was corroborated by Marmelejos (a temp worker). See

              Def’s Exhibit C, pg4.

           g. ALJ Miller’s comments were also prejudicial and harsh about me stating I “was

              “extremely hostile, self-serving and contrived, fabricating testimony, masking her

              contempt.”

           h. ALJ Miller knew I had NYSHR complaint, filed and won labor grievances, and did

              not look at my version of story.

           i. The City hearings were prejudicial and fixed, and is slander, false and libel.

86. Despite the unfiled judgment of the Article 78, NYS Supreme Court, I did not did not appeal

   my pro se complaint. See Def’s Exhibit F




                                                                                                           13
    Case 1:17-cv-07327-AJN-BCM Document 57 Filed 06/01/20 Page 15 of 19
                                                                   Amended Complaint:17Cv.7327 (AJN-BCM)   14

87. The third administrative error, occurred on the City hearing in 2016, ALJ Alessandra

   Zorgniotti’s report and recommendations. See Def’s Exhibit G

88. The report and recommendations stated corroboration of 4 witnesses but only 3 witnesses

   documented; Edmund, Mathis, and Sergeant Evans. See Def’s Exhibit G-pg8

       a. The report intentionally omitted Stephanie Rewitiwiran.

       b. The 4th witness intentionally omitted on the report was a young, 20-something Afro-

           Carribean woman, Stephanie Rewitiwiran, who was Simmons’s ‘special assistant’.

       c. In 2014, Rewitiwiran started out as a college intern, reported to Postiglione.

       d. In 2016, Rewitiwiran hired, as staff, and reported to Simmons as “Special Assistant”.

       e. The report also stated “while there were some minor discrepancies between the

           witnesses’ testimony…. were of the type to be expected in a trial.” See Def’s Exhibit G;

           pg8.

       f. “Simmons’s who is no longer supervising respondent, (plaintiff) had no apparent

           motive to lie.” See Def’s Exhibit G; pg8

       g. ACS attorney Susan Hochberg authored the ALJ Zorgniotti’s report as it was so

           intimate and fast in the details.

       h. As stated ALJ’s decisions are based “however, to the extent there were discrepancies

           between the petitioner’s witness and respondent, resolution relied on a determination of

           witness credibility. In order to determine credibility, this tribunal has looked to witness

           demeanor, the consistency of a witness’ testimony, supporting or corroborating

           evidence, witness motivation, bias or prejudice, and the degree to which a witness’

           testimony comports with common sense and human experience in determining

           credibility. Dept of Sanitation v Menzies, OATH Index No. 678/98 at 2-3 (Feb 5,

           1998), aff’d, NYC Civ Serv Comm’n Item No CD 98-101-1A (Sept.9 1998). Citing

                                                                                                           14
Case 1:17-cv-07327-AJN-BCM Document 57 Filed 06/01/20 Page 16 of 19
                                                            Amended Complaint:17Cv.7327 (AJN-BCM)   15

     “Simmons, and her witnesses were credible,” stating no apparent motive to lie. See

     Def’s Exhibit G.

  i. In conversation while reporting to Simmons, I asked if Simmons would proffer

     discipline charges for Rewitiwiran of an incompetent task she did; Simmons did not.

  j. Chief of Staff, Simmons, a provisional candidate at that time, portrayed herself as a

     professional who graduated with dual degrees of JD/MBA at Columbia University and

     was the one who published an article about herself in the agency newsletter, had every

     reason to lie and puff herself up.

         1) “Simmons was on the Agency Staffing Actions Committee, the agency

             representative of the New York Advisory Council, agency representative for

             Local Law 29, and Mayoral Directive One Compliance, member of the

             Reasonable Accommodations Board, and the main point of contact for internal

             and external entities for Division of Administration (Tr9-10).” See Exhibit G, p2

         2) Simmons was a former Special Assistant, then promoted to Chief of Staff in

             Division of Administration, ousting Robert Martin.

         3) Robert Martin, former Chief of Staff, also received a new title, Director of

             Compliance.

         4) Staff announcements for Simmons and Martin were made public in the ACS

             newsletter. Newsletter citing Simmons’ impressive qualifications in her dual

             degree with JD/MBA from Columbia University.

         5) Simmons was a young female in her 20s.

         6) Simmons’s dispute of signing my timesheet, and making issue of request for

             one hour overtime should be deemed hostile, since ACS had one of the highest

             overtime in the City agencies.

                                                                                                    15
           Case 1:17-cv-07327-AJN-BCM Document 57 Filed 06/01/20 Page 17 of 19
                                                                                 Amended Complaint:17Cv.7327 (AJN-BCM)   16

                        7) Simmons a black female, and all her witnesses were of Black/Afro-Carribean,

                            makes the collusion, even more incredible.

      89. As alleged in detail, the Supervisor’s change of title contributed to hostile work environment,

          her appointments and raises whether self-imposed, or officially given, title changes happen to

          be occur however ACS employees see fit. In contrast, my wanting a level and grade change

          met great opposition with the defendants.

      90. The City administrative office, CSC concluded that my termination was justified in my

          incompetence, and misconduct. But, at no time was I incompetent and performed misconduct.

                        a. Defendants never giving me a performance improvement plan.

                        b. Supervisors acted like bullies.

      91. The district court error in my denial for pro se to amend my complaint. See Branum v Clark,

          927 F. 2d 698, 705 (2d Cir 1991).

      92. The second circuit court has questioned whether my claims are time barred.

      93. As alleged in detail in my complaint, in violation of Equal Protection Clause, the defendants

          did not pursue my complaints and were inequitable in my investigations.

      94. As alleged in detail in my complaint, the predatory behavior, collusion of the defendants,

          through abuses of power, liberty of changing office titles by supervisors, removing and

          changing of my supervisors throughout my years in employment, removal of my work

          production, dismissal of my complaints, slander and false reports, and physical threats on and

          off work site, created and preserved the abusive and hostile work environment or ‘house of

          horrors’ that I endured; “They should go after the Asian girl.”4

      95. See City of New York vs. Michael Hannon; Connolly vs City of New York, Joseph Cardieri,

          Susan Starker, etc. (Defendants are presumptively liable if her supervisor(s) knew of sexual

4   https://nypost.com/2017/01/25/how-acs-failed-to-save-this-5-year-old-boy-from-a-house-of-horrors/

                                                                                                                         16
        Case 1:17-cv-07327-AJN-BCM Document 57 Filed 06/01/20 Page 18 of 19
                                                                     Amended Complaint:17Cv.7327 (AJN-BCM)   17

       harassment and was part of the background hostile work environment. Burlington Industries v.
       Ellerth, 524 U.S. 742, 765 (1998); Fairbrother v. Morrison, 412 F.3d 39, 48-49 (2d Cir.
       2005).)



                               ADMINISTRATIVE PROCEDURES

       This Amended Complaint surmises from permission from the second circuit court to vacate the

       district court’s decision to allow pro se claimant a leave to amend. See Branum v Clark, 927 F.

       2d 698, 705 (2d Cir 1991).




                                               RELIEF

WHEREFORE, I, Pro Se Plaintiff demand the following relief against the Defendants, jointly and

severally:

   a) Compensatory damages in an amount just and reasonable in conformity with the evidence at

       trial;

   b) Punitive damages to the extent allowable by law;

   c) Cost and disbursements of this action;

   d) Interest;

   e) Reinstatement at a proper venue;

   f) For such and further relief as this court deems just and proper.




                                                                                                             17
        Case 1:17-cv-07327-AJN-BCM Document 57 Filed 06/01/20 Page 19 of 19
                                                                     Amended Complaint:17Cv.7327 (AJN-BCM)   18

                                          VERIFICATION



By signing below, I certify to the best of my knowledge, information, and belief that (1) the complaint
is not being presented for an improper purpose (such as to harass, cause unnecessary delay, or
needlessly increase the cost of litigation); (2) the claims are supported by existing law or by a
nonfrivolous argument to change existing law; (3) the factual contentions have evidentiary support or,
if specifically so identified, will likely have evidentiary support after a reasonable opportunity for
further investigation or discovery; and (4) the complaint otherwise complies with the requirements of
Federal Rule of Civil Procedure 11.

I agree to notify the Clerk’s Office in writing of any changes to my mailing address. I understand that
my failure to keep a current address on file with the Clerk’s Office may result in the dismissal of my
case.

Each Plaintiff must sign and date the complaint. Attach additional pages if necessary. If seeking to
proceed without prepayment of fees, each plaintiff must also submit an IFP application.


June 1, 2020

                                                                                         Laurene Yu
                                                                                     335 East 14, #52
                                                                                New York, NY 10009
                                                                 (917)592-5889 laurene.yu@gmail.com




                                                                                                             18
